consolidated appeals, wherein she applied the last injurious exposure rule
                   to conclude that (1) PACT had to reopen the claim it administered and (2)
                   the reopening of that claim precluded the reopening of the claim that
                   EICON administered.
                                Yerington and PACT timely filed a petition for judicial review
                   of the appeals officer's decision. The petition was governed by MRS
                   233B.130(2)(a), which requires that a petition name as respondents "all
                   parties of record to the administrative proceeding." It named Gutierrez as
                   a respondent, but it did not name EICON. However, Yerington and PACT
                   attached to the petition the appeals officer's decision that identified
                   EICON as a party. At the time that Yerington and PACT filed their
                   petition, Civil Service Commission v. Second Judicial District Court
                   provided that a petition need not be dismissed for lack of jurisdiction when
                   the petition substantially complied with NRS 233B.130(2)'s requirements,
                   including the requirement that all parties in an administrative proceeding
                   be named as respondents. 118 Nev. 186, 189-90, 42 P.3d 268, 271 (2002).
                                After Yerington and PACT filed their petition, this court
                   issued its opinion in Washoe County v. Otto, overruling Civil Service
                   Commission and holding that a petitioner cannot invoke the district
                   court's jurisdiction over a petition if he or she fails to strictly comply with
                   NRS 233B.130(2)(a)'s jurisdictional naming requirement. 128 Nev. ,
                       & n.9, 282 P.3d 719,725 & n.9 (2012). Relying on Otto, EICON and
                   Gutierrez filed motions to dismiss Yerington and PACT's petition for
                   failure to comply with NRS 233B.130(2)(a)'s jurisdictional naming
                   requirement. Yerington and PACT asserted that              Otto could not be
                   retroactively applied. The district court disagreed and, relying on Otto,
                   dismissed the petition for lack of jurisdiction.

SUPREME COUFIT
       OF
    NEVADA
                                                          2
(0) 1947A altelo
                            On appeal, Yering-ton and PACT contend that the district
                court erred in dismissing their petition for judicial review. Pursuant to
                our de novo review of the subject matter jurisdiction, caselaw, and
                statutory language, we disagree. See Liu v. Christopher Homes, LLC, 130
                Nev. „ 321 P.3d 875, 877 (2014) (reviewing the meaning and the
                district court's application of caselaw de novo); Webb v. Shull, 128 Nev.
                        , 270 P.3d 1266, 1268 (2012) (applying de novo review when
                construing a statute); Ogawa v. Ogawa, 125 Nev. 660, 667, 221 P.3d 699,
                704 (2009) (applying de novo review to an issue of jurisdiction).
                Plain meaning of NRS 233B.130(2)(a)
                            We interpret an unambiguous statute pursuant to its plain
                meaning by reading it as a whole and giving effect to each word and
                phrase. Davis v. Beling, 128 Nev. „ 278 P.3d 501, 508 (2012). We
                do not look to other sources unless an ambiguity requires the court to look
                beyond the statute's language to discern the legislative intent.    State, Div.
                of Ins. v. State Farm Mut. Auto. Ins. Co., 116 Nev. 290, 293-94, 995 P.2d
482, 485 (2000).
                            NRS 233B.130(2) establishes "mandatory and jurisdictional"
                filing requirements for a petition for judicial review.      Liberty Mutt. v.
                Thomasson, 130 Nev. , 317 P.3d 831, 834 (2014). One of NRS
                233B.130(2)'s requirements is that a petition "[n]ame as respondents the
                agency and all parties of record to the administrative proceeding" below.
                NRS 233B.130(2)(a) (emphases added). "Party" is defined as "each person
                . . . named or admitted as a party, or properly seeking and entitled as of
                right to be admitted as a party, in any contested case." NRS 233B.035.
                Furthermore, the phrase "administrative proceeding" includes a hearing
                before an appeals officer. See Law Offices of Barry Levinson, P.C. v. Milko,
                124 Nev. 355, 368, 184 P.3d 378, 388 (2008) (identifying a hearing before
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                an appeals officer as an administrative proceeding); Manwill v. Clark
                Cnty., 123 Nev. 238, 240, 162 P.3d 876, 877-78 (2007) (identifying the
                same). Thus, NRS 233B.130(2)(a) requires a petition to name as
                respondents any person or entity who was a party during the
                administrative proceeding from which the petition arises, including the
                hearing before the appeals officer.
                This court's decision in Washoe County v. Otto
                            In Otto, the petitioner filed a petition for judicial review that
                generally referred to a group of "Certain Taxpayers (Unidentified)' as
                respondents" who participated in an administrative proceeding before the
                State Board of Equalization. 128 Nev. at , 282 P.3d at 723. Two
                taxpayers who participated in that administrative proceeding moved to
                dismiss the petition, arguing that the vague reference to the taxpayers
                violated NRS 233B.130(2)(a)'s requirement for a petition to name as
                respondents all parties of record to the administrative proceeding.       Id.
                The district court denied the motion, ordered the petitioner to amend its
                petition to explicitly name all of the taxpayers, but dismissed the amended
                petition because it did not name each taxpayer as a respondent.    Id. at ,
                282 P.3d at 723-24.
                            On appeal, this court concluded that the Otto district court
                erred when it denied the first motion for dismissal because it lacked
                jurisdiction over the petition that violated NRS 233B.130(2)(a). Id. at ,
                282 P.3d at 726. The Otto court held that NRS 233B.130(2) provides
                jurisdictional requirements for filing a petition and that district courts
                lack jurisdiction over petitions that fail to strictly comply with this
                statute. Id. at „ 282 P.3d at 721, 725. After announcing its new
                interpretation of NRS 233B.130(2)(a), the         Otto court applied that
                interpretation to the parties before it and concluded that while the district
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                court lacked jurisdiction to permit the petitioners to amend their petition,
                the district court reached the right result when dismissing the amended
                petition.    Id. at , 282 P.3d at 727. The Otto court affirmed the
                dismissal.   Id.   Thus, Otto requires a petitioner to strictly comply with
                NRS 233B.130(2), including the requirement that the petition name as
                respondents any person or entity who was a party during the
                administrative proceeding from which the petition arises.
                Caselaw concerning jurisdiction must apply retroactively
                             Yerington and PACT argue that Otto should not be applied in
                this case because that opinion issued after they had already filed their
                petition. However, court decisions are presumptively retroactive in civil
                cases.   See Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827,
                847 (1990) (Scalia, J., concurring); United States v. Sec. Indus. Bank, 459
U.S. 70, 79 (1982).
                             Furthermore, when a judicial opinion announces a new rule of
                law regarding jurisdiction, it must apply retroactively because courts
                cannot entertain proceedings over which they lack jurisdiction.       Nunez-
                Reyes v. Holder, 646 F.3d 684, 691 (9th Cir. 2011) (holding that in cases in
                which the new rule of law limits a court's jurisdiction, the rule must be
                applied retroactively); see also Felzen v. Andreas, 134 F.3d 873, 876-77
                (7th Cir. 1998) (holding that a judicial opinion on jurisdiction must always
                apply retroactively because courts cannot consider the merits of a case
                over which they lack jurisdiction); Marozas v. Bd. of Fire & Police
                Comm'rs, 584 N.E.2d 402, 407 (Ill. App. Ct. 1991) (holding that "a decision
                on a question of jurisdiction must be retroactive since a court cannot
                consider the merits of a case over which it has no jurisdiction"). Thus, this
                court's decision in      Otto   regarding jurisdiction must be applied
                retroactively.
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                 The district court did not have jurisdiction to consider Yerington and
                 PACT'S petition for judicial review
                               Here, by failing to name EICON as a respondent, Yerington
                 and PACT's petition violated NRS 233B.130(2)(a)'s express jurisdictional
                 requirement that a petition name as a respondent each party of record to
                 the administrative proceeding. Since Otto requires a petitioner to strictly
                 comply with NRS 233B.130(2)(a)'s jurisdictional naming requirement, and
                 Otto must be applied retroactively to the current case, Yerington and
                 PACT's failure to name EICON as a respondent deprived the district court
                 of jurisdiction to consider their petition for judicial review. Accordingly,
                 the district court did not err in dismissing Yerington and PACT's petition
                 for judicial review, Therefore, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                 , C.J.
                                          Hardesty



                 Parraguirre



                                                            Saitta




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A    e
                       cc: Hon. William Rogers, District Judge
                            Jonathan L. Andrews, Settlement Judge
                            Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                            Sertic Law, Ltd.
                            Nevada Attorney for Injured Workers/Las Vegas
                            Third District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    (226tio